Citation Nr: 0409956	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  03-19 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II.

2.  Entitlement to an initial evaluation in excess of 20 percent 
for bilateral hearing loss.  

3.  Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus.  

4.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

5.  Entitlement to service connection for erectile dysfunction as 
secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 1969.  
This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This decision will address the issues involving the propriety of 
the initial evaluations assigned for the veteran's service-
connected diabetes mellitus, bilateral hearing loss and tinnitus.  
The issues involving service connection for PTSD and for erectile 
dysfunction are being remanded to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify the 
veteran if further action is required on his part.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims addressed in this decision, and has 
obtained and fully developed all evidence necessary for the 
equitable disposition of these claims.  

2.  The veteran's diabetes mellitus, type II, is well controlled, 
does not require insulin, and does not require that he regulate 
his activities to control his blood sugar levels. 

3.  VA audiometric testing revealed an average puretone decibel 
hearing loss of 52.5 decibels for the right ear and 70 decibels 
for the left at the 1000, 2000, 3000, and 4000 Hertz (Hz) levels, 
with speech recognition scores of 84 percent for the right ear and 
72 percent for the left.

4.  The veteran has bilateral tinnitus.

5.  The veteran has not alleged that his tinnitus has caused 
marked interference with employment or necessitated periods of 
hospitalization. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.119, Diagnostic 
Code 7913 (2003).

2.  The criteria for an initial evaluation in excess of 20 percent 
for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.85-4.87 (2003).

3.  A schedular evaluation in excess of 10 percent for tinnitus is 
precluded by law.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.25(b) (2003); 38 C.F.R. § 4.86, Diagnostic 
Code 6260 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased evaluation for his service-
connected diabetes mellitus, type II, his bilateral hearing loss, 
and his tinnitus.  In the interest of clarity, the Board will 
initially discuss whether these issues have been properly 
developed for appellate purposes.  The Board will then address the 
issues on appeal, providing relevant VA law and regulations, the 
relevant facts, and an analysis its decision.

I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans Claims 
Assistance Act of 2000 (VCAA) that became law in November 2000.  
The VCAA provides, among other things, that the VA shall make 
reasonable efforts to notify a claimant of the evidence necessary 
to substantiate a claim for benefits under laws administered by 
the VA.  The VCAA also requires the VA to assist a claimant in 
obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of the evidence and 
information necessary to substantiate his claims and inform him 
whether he or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
veteran was informed of the evidence needed to substantiate his 
claims by means of a December 2002 rating decision, a May 2003 
statement of the case, and a November 2003 supplemental statement 
of the case.  

The Board finds that the rating decision informed the veteran of 
the basis for the denial of his claims and of the type of evidence 
that he needed to submit.  The statement of the case and 
supplemental statement of the case also notified the veteran of 
all regulations pertinent to his claims, informed him of the 
reasons for the denials, and provided him with additional 
opportunity to present evidence and argument in support of his 
claims.  In addition, the RO advised the veteran in a January 2002 
letter of the evidence necessary to support his claims and of the 
respective duties of the VA and of the veteran in obtaining that 
evidence.  The veteran also was specifically advised of the 
provisions of the VCAA by the RO.  Therefore, the Board finds that 
the rating decision, the statement of the case, the supplemental 
statement of the case, and related letters provided to the veteran 
specifically satisfy the notice requirements of 38 U.S.C.A. § 5103 
of the new statute. 

The Board notes that the RO's January 2002 letter was provided to 
the veteran prior the RO's initial adjudication of the veteran's 
claims.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  The 
Board also notes that the letter notified the veteran of the 
elements necessary to prove his claims for service connection for 
diabetes, bilateral hearing loss and tinnitus.  However, the 
veteran was never notified in a letter of the evidence and 
information necessary to substantiate his claims concerning the 
propriety of the initial ratings assigned for these disabilities, 
and whether he or VA bears the burden of producing or obtaining 
that information or evidence.  The VA's Office of the General 
Counsel (OGC) recently issued an opinion on this issue.  According 
to OGC, if, in response to notice of an RO decision on a claim for 
which VA has already given the section 5103(a) notice, VA receives 
a notice of disagreement that raises a new issue, section 7105(d) 
requires VA to take proper action and issue a statement of the 
case if the disagreement is not resolved, but section 5103(a) does 
not require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  VAOPGCPREC 8-
03.  Hence, the Board finds that the veteran will not be 
prejudiced by the Board proceeding with a decision, and that no 
useful purpose would be served by returning this case to the RO to 
reissue an additional notice under these circumstances.  

The VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.  Here, the Board notes that there does not appear to be any 
outstanding medical records that are relevant to this appeal, as 
the RO obtained all private and VA medical records identified by 
the veteran and his representative.  The veteran was also afforded 
several compensation examinations in September 2002, which appear 
adequate for rating purposes.  Accordingly, the Board finds that 
no further action is necessary to meet the requirements of the 
VCAA. 

II.  Diabetes Mellitus, Type II

In December 2002, the RO granted service connection and assigned a 
20 percent evaluation for diabetes mellitus, type II, effective 
July 2001.  The veteran appealed that decision with respect to the 
20 percent evaluation.  In November 2003, the RO granted an 
earlier effective date of May 8, 2001 for the award of service 
connection for diabetes mellitus, type II.  However, the RO 
continued the 20 percent evaluation. 

Since this appeal ensued after the veteran disagreed with the 
initial rating assigned following a grant of service connection, 
separate ratings may be assigned for separate periods of time 
based on the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is based 
on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable 
doubt regarding a degree of disability will be resolved in favor 
of the veteran.  See 38 C.F.R. § 4.3.  When the evidence is in 
relative equipoise, the veteran is accorded the benefit of the 
doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-56 (1990). 

Diabetes mellitus is evaluated under Diagnostic Code (DC) 7913.  
Under this code provision, a 20 percent evaluation is assigned for 
diabetes mellitus which requires insulin and a restricted diet, or 
where oral hypoglycemic agents and a restricted diet are required.  
The next higher evaluation of 40 percent is not warranted unless 
this condition requires insulin, a restricted diet, and regulation 
of activities.  A 60 percent evaluation is assigned where this 
condition requires insulin, a restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic reactions 
requiring one or two hospitalizations per year or twice monthly 
visits to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  See 38 C.F.R. § 
4.119, DC 7913 (emphasis added).

In this case, the Board finds that the veteran's diabetes 
mellitus, type II, was properly evaluated as 20 percent disabling, 
as no evidence shows that this condition requires insulin or 
regulation of activities.  The veteran's diabetes was treated by a 
private physician in July and August of 2000.  A July 2000 
treatment record noted the veteran's complaints of aching, 
fatigue, headaches, vision problems, and episodes in which he 
would "quit breathing and then start in again."  However, no 
significant findings were shown on physical examination.  The 
diagnoses included diabetes mellitus, type II.  The veteran 
reported similar complaints when seen for a follow-up evaluation 
in August 2000.  The diagnostic assessment was diabetes mellitus.  
None of these records mentioned that the veteran was taking 
insulin or that he was required to regulate his activities. 

The veteran was afforded a VA compensation examination in 
September 2002 to assess the nature and severity of his diabetes 
mellitus, type II.  At that time, the veteran stated that he was 
diagnosed with diabetes when he was 51 or 52 years old.  It was 
noted that he was 54 at the time of the examination.  The veteran 
denied any hospitalizations due to diabetes.  He explained that he 
had some hypoglycemic reactions when he was first diagnosed but 
that he had not had any since his medication had been adjusted.  
He weighed 252 at the time of the examination, 250 pounds on June 
3, 2002, and 262 pounds on May 2, 2002.  The veteran said he was 
on a low-carbohydrate diet.  The veteran described episodes in 
which he would get hot and start shaking if he did any exertion; 
however, it was noted that he did not do many physical activities 
because of his disability due to degenerative arthritis of the 
knees.  His medications involved Metformin, Venlafaxine, 
Ranitidine, Gemfibrozil, and Etodolac.  He said he visited a 
diabetic care provided every four to six months.  Upon physical 
examination, no significant findings were recorded.  Laboratory 
findings revealed a glucose level of 128 and a glycohemoglobin 
level of 6.2.  The examiner concluded with a diagnosis of diabetes 
mellitus, type II, well controlled.  The examiner noted that were 
was no visual, cardiac, vascular, nephrologic, or neurological 
complications noted, and that the veteran did not need to regulate 
activities to control his blood sugar levels.  

Based on the foregoing, the Board finds that there is no evidence 
that the veteran's diabetes mellitus, type II, has required 
insulin and that he regulate his activities, as required for an 
evaluation in excess of 20 percent under DC 7319.  He has been 
placed on a restricted diet and oral hypoglycemic agent, but such 
factors would not afford the veteran a higher rating in this case 
when the rating criteria, as set forth above, are considered.  
Therefore, the Board can only conclude that the preponderance of 
the evidence is against the veteran's claim of entitlement to an 
initial evaluation in excess of 20 percent for diabetes mellitus, 
type II.  The Board has considered the doctrine of reasonable 
doubt; however, because the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for application, 
38 U.S.C.A. § 5107(b), and the appeal is denied.  

III.  Bilateral Hearing Loss

The December 2002 rating decision also granted service connection 
for bilateral hearing loss and assigned a 20 percent evaluation, 
effective June 2000.  The veteran appealed that decision with 
respect to the 20 percent evaluation.  Hence, separate ratings may 
be assigned for separate periods of time based on the facts found.  
See Fenderson, supra.

The standards for rating impairment of auditory acuity are set 
forth at 38 C.F.R. §§ 4.85-4.87.  When evaluating service-
connected hearing impairment, disability ratings are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Audiological 
examinations are conducted using the controlled speech 
discrimination tests together with the results of the puretone 
audiometry test.  The horizontal lines in Table VI (in 38 C.F.R. § 
4.87) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination test.  
The vertical columns in Table VI represent nine categories of 
decibel loss based on the puretone audiometry test.  The numerical 
designation of impaired efficiency (levels I through XI) is 
determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the vertical 
column appropriate to puretone decibel loss.  The percentage 
evaluation is found from Table VII (in 38 C.F.R. § 4.87) by 
intersecting the horizontal row appropriate for the numeric 
designation for the ear having the better hearing and the vertical 
column appropriate to the numeric designation level for the ear 
having the poorer hearing.  See 38 C.F.R. §§ 4.85(b), 4.87.

In this case, the veteran was afforded a VA audiological 
evaluation in September 2002 to determine the severity of his 
hearing loss.  Audiometric testing in the right ear revealed 
puretone thresholds of 20, 60, 70, and 60 decibels at the 1000, 
2000, 3000 and 4000 levels, respectively, for an average of 52.5 
decibels.  Testing in the left ear at those same levels showed 
puretone thresholds of 30, 75, 90, and 85 decibels for an average 
of 70 decibels.  Speech discrimination was 84 percent in the right 
ear and 72 percent in the left.

The veteran also submitted an audiological evaluation from a non-
VA source.  Unfortunately, the report contains no specific 
identifying information including the veteran's name, the date of 
the evaluation, and a signature by the examiner.  The Board notes 
further, that although a chart recording the decibel loss at 
various frequencies is included in the report, such findings do 
not appear to have been interpreted by a trained professional.  
Further, applicable law requires that an examination for hearing 
impairment for VA purposes must be conducted by a state-licensed 
audiologist and must include a controlled speech discrimination 
test (Maryland CNC) and a puretone audiometry test.  Moreover, 
examinations must be conducted without the use of hearing aids.  
38 C.F.R. § 4.85(a) (2003).  The Board notes that it is unclear 
whether the private audiological test results meet the regulatory 
requirements for testing for VA hearing evaluation purposes 
prescribed by 38 C.F.R. § 4.85, to include the requirement that 
the testing be performed by a state-licensed audiologist.  Thus, 
this report is inadequate for rating purposes.  

Applying the criteria found in 38 C.F.R. § 4.87 at Table VI to the 
VA results shows that the veteran's hearing loss does not warrant 
an increased evaluation.  For the right ear, audiological findings 
show a puretone threshold average of 52.5 decibels, with speech 
discrimination of 84 percent.  Findings for the left ear show a 
puretone threshold average of 70 decibels, with speech 
discrimination of 72 percent.  The above findings yield a 
numerical designation of II for the right ear and a numerical 
designation of VI for the left.  Entering the category 
designations for each ear into Table VII produces a disability 
percentage evaluation of 10 percent.  The RO has assigned a 20 
percent evaluation for the veteran's bilateral hearing loss.  
Thus, the preponderance of the evidence is clearly against the 
veteran's claim of entitlement to an initial evaluation in excess 
of 20 percent for bilateral hearing loss.  

Despite statements by the veteran that the 20 percent evaluation 
does not reflect the true severity of his hearing loss disability, 
as a layperson without medical expertise or training, his 
statements are of limited probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991).  In any event, his 
contentions are insufficient to establish entitlement to a higher 
schedular evaluation for defective hearing because ". . . 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are rendered."  
Lendenmann, 3 Vet. App. at 349.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 20 percent for bilateral hearing loss since the initial 
grant of service connection.  Accordingly, there is not an 
approximate balance of positive and negative evidence to which the 
benefit-of-the-doubt standard applies.  Hence, the appeal is 
denied.

IV.  Tinnitus

This case involves the veteran's claim for increased compensation 
benefits for tinnitus.  Tinnitus is "a noise in the ear, such as 
ringing, buzzing, roaring, or clicking".  DORLAND'S ILLUSTRATED 
MEDICAL DICTIONARY (DORLAND'S) 1714 (28th ed. 1994).  

The December 2002 rating decision granted service connection for 
tinnitus and assigned a 10 percent evaluation, effective November 
2001.  The veteran appealed that decision with respect to the 10 
percent evaluation.  For the reasons set forth below, the Board 
finds that a schedular evaluation in excess of 10 percent for 
tinnitus is precluded by law. 

The veteran's tinnitus has been evaluated under 38 C.F.R. § 4.87, 
DC 6260, which provides a maximum 10 percent evaluation for 
recurrent tinnitus.  The Note that follows provides that a 
separate evaluation for tinnitus may be combined with an 
evaluation under DCs 6100, 6200, 6204, or other diagnostic code, 
except when tinnitus supports an evaluation under one of those 
diagnostic codes.  38 C.F.R.        § 4.87, DC 6260 (in effect 
from June 10, 2001).  In May 2003, DC 6260 was revised again to 
clarify that separate ratings for each ear are not warranted for 
tinnitus.  In particular, the following two Notes were added to DC 
6260.  

Note (2):  Assign only a single evaluation for recurrent tinnitus, 
whether the sound is perceived in one ear, both ears, or in the 
head.

Note (3):  Do not evaluate objective tinnitus (in which the sound 
is audible to other people and has a definable cause that may or 
may not be pathologic) under this diagnostic code, but evaluate it 
as part of any underlying condition causing it.

68 Fed. Reg. 25,822 (May 14, 2003).

In addition, VA's Office of the General Counsel (OGC) recently 
issued an opinion on this issue.  In VAOPGCPREC 2-03, OGC noted 
that "tinnitus is the perception of sound in the absence of an 
acoustic stimulus."  VAOPGCPREC 2-03 at p. 2, citing The Merck 
Manual 665 (17th ed. 1999).  The OGC referenced the notice of 
proposed rulemaking resulting in the amendment to DC 6260 in May 
2003 for the medical explanation of tinnitus:

True (subjective) tinnitus does not originate in the inner ear, 
although damage to the inner ear may be a precursor of subjective 
tinnitus.  It is theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from the damaged 
inner ear, similar to the brain's creation of phantom pain in 
amputated limbs. . . .

True tinnitus, i.e., the perception of sound in the absence of an 
external stimulus, appears to arise from the brain rather than the 
ears.

See Schedule for Rating Disabilities:  Evaluation of Tinnitus, 67 
Fed. Reg. 59,033 (Sept. 19, 2002) [citing Diseases of the Ear, H. 
Ludman, and T. Wright, 6th ed., chapter 11; Phantom auditory 
perception (tinnitus): mechanisms of generation and perception, 
Neuroscience Research 8:221-2, P. Jasterboff, 1990; and Mechanisms 
of Tinnitus, Allyn and Bacon, 1995, J. Vernon and A. Moller 
(Eds.)].

Based on this medical explanation, the OGC found that "the 
perception of noise is the disability identified in true tinnitus, 
and the source of this perceived noise is not in either or both 
ears.  The undifferentiated nature of the source of the noise that 
is tinnitus is the primary basis for VA's practice, as reflected 
in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-03, p. 3.  Therefore, OGC determined that the 
original and revised versions of DC 6260 authorized a single 10 
percent rating for tinnitus, regardless of whether it was 
perceived as unilateral, bilateral, or in the head, and precluded 
the assignment of separate ratings for bilateral tinnitus.  

The Board notes that precedential opinions of the OGC are binding 
on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); Splane v. 
West, 216 F.3d 1058 (Fed. Cir. 2000).  The Board thus finds that 
all versions of DC 6260 preclude the assignment of separate 
disability ratings for bilateral tinnitus and that 10 percent is 
the maximum rating available for tinnitus as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the appeal 
is denied. 

V.  Consideration of an Extraschedular Evaluation

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, for 
consideration of "an extraschedular evaluation commensurate with 
the average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R.
§ 3.321(b)(1).  "The governing norm in these exceptional cases is: 
A finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards."  Id.  

In this case, there is no evidence that any disability at issue 
has independently caused marked interference with employment or 
required hospitalization.  The Board notes that any impairment in 
the veteran's ability to work is already contemplated by the 
applicable schedular criteria.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  Thus, 
further development in keeping with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 20 percent for diabetes 
mellitus, type II, is denied.

An initial evaluation in excess of 20 percent for bilateral 
hearing loss is denied.  

An initial evaluation in excess of 10 percent for tinnitus is 
denied.  


REMAND

The veteran is seeking service connection or PTSD and for erectile 
dysfunction.  Unfortunately, the Board finds that additional 
development is needed before it can adjudicate these claims. 

I. PTSD

The veteran contends that he incurred PTSD as a result of 
stressors he experienced while serving in Vietnam.  He claims that 
his unit came under rocket and mortar attacks, and that he also 
was the target of sniper attacks during convoys. 

Service connection for PTSD requires the following three elements: 
[1] a current medical diagnosis of PTSD (presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor), [2] credible supporting evidence 
that the claimed in-service stressor(s) actually occurred, and [3] 
medical evidence of a causal relationship between current 
symptomatology and the specific claimed in-service stressor(s).  
See 38 C.F.R. § 3.304(f) (2003).

In adjudicating a claim for service connection for PTSD, the Board 
is required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by the 
veteran's military records, and all pertinent medical and lay 
evidence.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 
3.304(f); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  The evidence 
necessary to establish the occurrence of a stressor during service 
to support a claim of entitlement to service connection for 
posttraumatic stress disorder will vary depending on whether or 
not the veteran was "engaged in combat with the enemy."  Id. 

If VA determines that the veteran engaged in combat with the enemy 
and that his alleged stressor is combat related, then the 
veteran's lay testimony or statements are accepted as conclusive 
evidence of the occurrence of the claimed stressor, and no further 
development or corroborative evidence is required, providing that 
such testimony is found to be "satisfactory," i.e., credible and 
"consistent with the circumstances, conditions, or hardships of 
service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 3.304(f).  

If, however, VA determines either that the veteran did not engage 
in combat with the enemy or that the veteran did engage in combat, 
but that the alleged stressor is not combat related, the veteran's 
lay testimony by itself is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other evidence to corroborate the 
veteran's testimony or statements.  See Moreau, 9 Vet. App. at 
394-95.  In Pentecost v. Principi, 16 Vet. App. 124 (2002), the 
Court held that a veteran need not corroborate his actual physical 
proximity to (or firsthand experience with), and personal 
participation in, rocket attacks while stationed in Vietnam.  See 
also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that 
"corroboration of every detail [of a claimed stressor] including 
the appellant's personal participation" is not required; rather an 
appellant only needs to offer independent evidence of a stressful 
event that is sufficient to imply his or her personal exposure.)

In this case, the record shows that the veteran has been diagnosed 
with PTSD on several occasions.  However, there does not appear to 
be evidence of a verified in-stressor underlying the diagnosis.  
Under these circumstances, the veteran's lay testimony, by itself, 
is not enough to establish the occurrence of the alleged stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); see also, 38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  Where records available 
to the rating board do not provide objective or supportive 
evidence of the alleged in-service traumatic stressor, it is 
necessary to develop this evidence.  Such development includes 
providing the stressor information to the United States Armed 
Services Center for Research of Unit Records (USASCRUR) in an 
attempt to verify the claimed stressor.  Therefore, the veteran 
should be requested to provide a comprehensive statement 
containing as much detail as possible regarding his alleged 
stressors, which should then be sent to the USASCRUR for 
verification.  

In the event that any claimed stressor can be verified, the 
remaining question of whether the veteran's corroborated stressor 
is sufficient to have resulted in a diagnosis of PTSD is a medical 
question that must answered by qualified medical personnel.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Therefore, if an alleged 
stressor is verified, the veteran should be afforded a VA 
psychiatric examination to determine whether a relationship exists 
between the verified stressor and the diagnosis of PTSD.  See 38 
U.S.C.A. § 5103A(d)(1)(2) (West 2002).

II.  Erectile Dysfunction

The veteran claims that he suffers from erectile dysfunction as a 
result of his service-connected diabetes mellitus.  A disability 
which is proximately due to or results from another disease or 
injury for which service connection has been granted shall be 
considered a part of the original condition.  See 38 C.F.R. § 
3.310(a) (2003).  When aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be compensated for 
the degree of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; see 
also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A VA examiner in September 2002 determined that it was more likely 
than not that the veteran's erectile dysfunction was due to the 
adverse reaction of Venlafaxine (an antidepressant) rather than 
his diabetes.  Thus, the record suggests that the veteran's 
erectile dysfunction is possibly related to his PTSD.  Since the 
determination on the veteran's claim for service connection for 
PTSD could have a significant impact on his claim for service 
connection for erectile dysfunction, the Board finds that it would 
be premature to render a decision on this issue without complete 
development and subsequent adjudication of the veteran's PTSD 
claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should provide the veteran another opportunity to 
submit a comprehensive statement containing as much detail as 
possible regarding his alleged in-service stressors.  He should be 
asked to provide specific details, such as the dates, locations, 
detailed descriptions of events, and identifying information 
concerning all stressors, as well as any other witnesses, 
including their names, ranks, units of assignments, or any other 
identifying details.  The veteran is advised that this information 
is vitally necessary to obtain supportive evidence of the 
stressful event and that he must be as specific as possible.

2.  Thereafter, the RO should review the file and prepare a 
summary of the claimed stressors.  This summary and a copy of the 
veteran's service documents should be sent to the USASCRUR, 7798 
Cissna Road, Suite 101, Springfield, Virginia 22150-3197.  The 
USASCRUR should be provided with a copy of any information 
obtained above, and should be requested to provide a copy of the 
unit history to which the veteran was assigned while stationed in 
Vietnam.  

3.  Following the receipt of a response from the USASCRUR, the RO 
must prepare a report detailing the nature of any stressor which 
that agency has determined is established by the record.  If any 
stressor has been verified, the RO should so state in its report.  
This report is then to be added to the claims folder.

4.  The veteran should be afforded a VA psychiatric examination.  
The claims file, a separate copy of this remand, and a list of the 
in-service stressor(s), if any, found by the RO to be corroborated 
by the evidence, must be provided to the examiner for review, the 
receipt of which should be acknowledged in the examination report.  
The examiner must determine whether the veteran has PTSD and, if 
so, whether any in-service stressor(s) found to be established by 
the RO is sufficient to produce PTSD.  The examiner should be 
instructed that only the verified events listed by the RO may be 
considered as stressors.  The examiner should utilize the DSM-IV 
in arriving at diagnoses and identify all existing psychiatric 
diagnoses.  If PTSD is diagnosed, the examiner must explain 
whether and how each of the diagnostic criteria is or is not 
satisfied, and identify the stressor(s) supporting the diagnosis.  
The examiner should also provide an opinion as to whether the 
veteran is taking Venlafaxine to treat his PTSD.

5.  The RO should then review the examination report to ensure 
that it is in complete compliance with this remand.  If deficient 
in any manner, the RO must implement corrective procedures at 
once.  The RO should also review the entire file and undertake any 
additional development necessary to comply with the Veterans 
Claims Assistance Act of 2000.

6.  Thereafter, the RO should readjudicate the remaining issues on 
appeal.  If service connection for PTSD is granted, the RO should 
determine whether the veteran's erectile dysfunction is related to 
his PTSD.  The RO should consider each claim under the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A.      §§ 
5102, 5103, 5103A, 5107 (West 2002).  

If any benefit sought is not granted, the veteran and his 
representative should be furnished with a supplemental statement 
of the case and be afforded the applicable opportunity to respond 
before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional evidence and to 
afford the veteran due process of law.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  No action is required of 
the veteran until he is notified.  The veteran has the right to 
submit additional evidence and argument on the matter the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



